CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1Aour report dated October 24, 2014, relating to the financial statement ofAngel Oak Funds Trustcomprising Angel Oak Flexible Income Fund, as of October 17, 2014, and to the references to our firm under the heading “Independent Registered Public Accounting Firm” in the Statement of Additional Information. /s/ Cohen Fund Audit Services, Ltd. Cohen Fund Audit Services, Ltd. Cleveland, Ohio October 24, 2014
